Citation Nr: 1634169	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified before the undersigned in June 2016.  A hearing transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had an examination for hearing loss in August 2010.  The results reflect a current right hearing loss disability for VA purposes.  The examiner opined that right ear hearing loss was less likely than not related to service.  In his September 2010 notice of disagreement, the Veteran reported that AJ, his treating audiologist at VA disagreed with the finding that hearing loss was not related to service.  The record does not include any opinion from AJ; however, treatment records show that she did treat the Veteran for hearing loss.  The AOJ should make reasonable attempts to get an opinion from AJ on the Veteran's right ear hearing loss as related to service.  .

Accordingly, the case is REMANDED for the following actions:

1. If AJ is still an employee of VA, contact her to obtain an opinion on the Veteran's right ear hearing loss and provide her with the claims file.  Schedule the Veteran for an examination only if AJ finds that it would be necessary to render an opinion.  In either case, AJ should address the following:

Is the Veteran's right ear hearing loss at least as likely as not related to in-service noise exposure?

Consider all lay and medical evidence and provide a comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

